426 F.2d 894
Jose Luis DUNN-MARIN, Petitioner,v.DISTRICT DIRECTOR OF the UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 25509.
United States Court of Appeals, Ninth Circuit.
April 30, 1970.

Kwan, Cohen & Quan, Los Angeles, Cal., for appellant.
John N. Mitchell, Atty. Gen. of U. S., Washington, D. C., Stephen N. Suffin, U. S. Atty., San Francisco, Cal., Joseph Sureck, U. S. Atty., San Pedro, Cal., Wm. Matthew Bryne, Jr., Los Angeles, Cal., for appellee.
Before HAMLEY and TRASK, Circuit Judges.
PER CURIAM:


1
In this proceeding to review an order of deportation, respondent has moved for summary affirmance on the ground that the questions presented are without merit in view of the repeated decisions of this court. Petitioner, a citizen of Mexico who had been admitted for permanent residence, was ordered deported on the ground that he was subject to deportation under section 241(a) (11) of the Immigration and Nationality Act of 1952, 8 U.S.C. § 1251(a) (11).


2
One of the points raised on appeal is that petitioner was not provided with the assistance of counsel at Government expense. This contention has been consistently rejected by the Supreme Court and Courts of Appeals. See Murgia-Melendrez v. United States Immigration and Naturalization Service, 407 F.2d 207, 209 (9th Cir. 1969), and cases there cited.


3
The petitioner's remaining argument on appeal is that he is not deportable under section 241(a) (11) because he has not been finally convicted under California Health and Safety Code § 11530 by virtue of his commitment as a narcotic drug addict under California Welfare and Institutions Code § 3051. This argument, however, is foreclosed by a long line of decisions by this court, including de la Cruz-Martinez v. Immigration and Naturalization Service, 404 F.2d 1198 (9th Cir. 1969); Kelly v. Immigration and Naturalization Service, 349 F.2d 473 (9th Cir. 1965); and Garcia-Gonzales v. Immigration and Naturalization Service, 344 F.2d 804, 808 (9th Cir. 1965).


4
We accordingly grant respondent's motion and summarily affirm the order of deportation.